JEROME REED, Defendant Below-Appellant,
v.
STATE OF DELAWARE, Plaintiff Below-Appellee.
No. 221, 2008.
Supreme Court of Delaware.
Submitted: June 16, 2008.
Decided: September 2, 2008.
Before HOLLAND, BERGER, and JACOBS, Justices.

ORDER
Carolyn Berger, Justice
This 2nd day of September 2008, after careful consideration of appellant's opening brief and the State's motion to affirm, we find it manifest that the judgment below should be affirmed on the basis of the Superior Court=s well-reasoned decision dated April 15, 2008. The Superior Court did not err in concluding that the claims in appellant's fifth motion for postconviction relief were repetitive and that appellant had failed to overcome this procedural hurdle.
NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior Court is AFFIRMED.